895 F.2d 809
282 U.S.App.D.C. 404
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.James STALLANS, Appellant.
No. 89-3001.
United States Court of Appeals, District of Columbia Circuit.
Feb. 13, 1990.

Before BUCKLEY, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
Pursuant to this court's order of January 4, 1990 granting the joint motion to decide this case under Rule 13(i) of the General Rules of this court, this appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.  After full review of the case, the court has determined that appropriate disposition of the appeal does not warrant an opinion.  See D.C.Cir.R. 14(c).


2
Defendant-appellant Stallans appeals from the district court's denial of his motion to suppress oral statements he made to a criminal investigator from the Treasury Department on the grounds that the investigator failed to give him Miranda warnings prior to questioning.  As it is clear from the record that Stallans voluntarily participated in the interviews in which he made the statements at issue, and as he was not in custody or otherwise deprived of his freedom of action when he made the statements, we hold that the district court properly denied Stallans' motion to suppress.   See Miranda v. Arizona, 384 U.S. 436, 444 (1966).  It is therefore


3
ORDERED and ADJUDGED by this court that Stallans' conviction on two counts of uttering and two counts of receipt and concealment of U.S. Treasury checks bearing false endorsements, in violation of 18 U.S.C. Sec. 510(a)(2), (b) & (c), be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.